Lore, C. J.,
(charging the jury.) This is an action brought to recover back money that was paid by Wicks, the plaintiff, to the City of Wilmington for a license to sell milk. Wicks claims to have paid the money under protest and involuntarily. Upon an examination of the case as presented to the Court and the jury, the Court think that it is a case of voluntary payment, and not of involuntary payment in contemplation of law.
*302We therefore direct you to find a verdict in favor of the Mayor and Council of Wilmington, defendant below, appellant.